Citation Nr: 1633251	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an eye disability, to include bilateral macular degeneration and pterygium of the left eye.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served in the United States Marine Corps from August 1946 to March 1948 and again from August 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied the Veteran's service connection claim for macular degeneration.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in April 2015.  A transcript of the hearing is in the claims folder.  

The record reflects that the Veteran has been diagnosed with various eye disabilities.  Hence, the Board is expanding the Veteran's claim to include consideration of whether service connection is warranted for any eye disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Ptergyium of the left eye is attributable to the Veteran's period of service.

2. A bilateral eye disability, to include macular degeneration, was not manifest during service, and is otherwise unrelated to active service.



CONCLUSIONS OF LAW

1. The criteria for service connection for pterygium of the left eye have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).

2. The criteria for service connection for an eye disability other than pterygium of the left eye have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letter in August 2012 and his claims were last readjudicated in December 2015.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument.  In addition, upon remand, the Veteran was afforded a VA examination in relation to his bilateral eye disability claim in December 2015.  As discussed in more detail below, the VA assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examination of record is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for an eye disability is ready to be considered on the merits.

Applicable Law and Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that his diagnosed macular degeneration is related to his period of service.  Specifically, the Veteran avers that during his second period of active duty, he was often exposed to sunlight for long periods every day, and such sun exposure has caused his bilateral macular degeneration.  See Board Hearing Transcript, pp. 4-5; Correspondence received September 4, 2012; DRO Hearing Transcript dated January 30, 2014.  

Service treatment records are silent as to any diagnosed eye disability, particularly macular degeneration.  In fact, on several occasions, the Veteran's vision was noted as 20/20 bilaterally.  See Service Treatment Records dated March 30, 1946, August 2, 1946, April 1, 1948, August 11, 1950, August 28, 2950, August 2, 1950 and July 18, 1956.  Nonetheless, the Veteran avers that while he was on active duty, he often went to sick bay for eye drops to alleviate his irritated eyes.  See Board Hearing Transcript, pp. 4-5.  While the service treatment records do not document such sick call visits, the Veteran's statements have remained consistent throughout the appeal period, and the Board finds nothing in the record to call into question his credibility.  As such, the Board accepts the Veteran's statements as true.  Thus, the outcome of this case turns on whether there is a competent and credible link between the Veteran's in-service sun exposure and any currently diagnosed eye disability.  

Post-service treatment records document the diagnosis of macular degeneration and various treatments for the Veteran's eye condition, to include intravitreal injections in both eyes.  However, no treating physician has provided an etiology as to the cause of the Veteran's macular degeneration.

The Veteran was afforded a VA examination in December 2015.  At that time, the examiner diagnosed the Veteran with the following: bilateral neovascular age related macular degeneration; nuclear sclerotic cataract of the right eye; pseudophakia of the left eye; posterior vitreous detachment of the left eye; pseudoexfoliation syndrome of the right eye; and pterygium of the left eye.  While the Veteran had various eye diagnoses, the examiner noted that the disabling condition was bilateral macular degeneration, which caused his poor vision.  After examination, the examiner opined that the Veteran's macular degeneration was less likely than not related to his period of service, to include prolonged exposure to sunlight.  In so finding, the examiner noted that the Veteran's bilateral eye disability is known to be age related with potential genetic and/or dietary role in its development.  Further, the examiner noted that while it has been postulated that a lifetime of exposure to sunlight could affect macular degeneration development, this postulation is controversial, and currently there is not enough evidence to support this contention.  The examiner noted that short period of exposure to sunlight such as a few years in the military "has not been shown to be causative of macular degeneration.  

However, the December 2015 examiner opined that the diagnosed pterygium of the left eye was at least as likely as not related to the sun exposure.  See VA Examination dated December 2015.

Also of record are various articles the Veteran submitted in support of his contentions, which indicate that a possible association between sun exposure and macular degeneration may exist.  See WebMD article dated May 10, 2004, Information from Wisconsin Department of Health Service submitted on January 31, 2014, and Article from Foundation Fighting Blindness submitted on January 31, 2014.  

The Board finds that the probative value of the online articles is substantially outweighed by the other evidence of record.  While indicative of a possible association between sun exposure and macular degeneration, the articles do not provide a definitive positive nexus.  The articles also indicate that other factors, such as age, are a likely cause of macular degeneration.  In addition, the articles do not discuss the particular facts of the Veteran's case; the mere fact that there is evidence of a possible link between sun exposure and macular degeneration does not demonstrate that this specific Veteran's bilateral eye disability is at least as likely as not related to his sun exposure.  

On the other hand, the Board finds that the December 2015 VA examiner's opinion to be highly probative.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA examiner considered the Veteran's medical history including his in-service sunlight exposure, diagnoses, and statements.  After consideration of the pertinent facts, he explained his reasoning as to why there was a negative link between the Veteran's disabling macular degeneration and his exposure to sunlight during service.  He also provided a medical explanation as to the likely etiology of the Veteran's disability -namely, aging, genetics, and dietary influences.  The Board accordingly assigns the VA examiner's opinion high probative value. 

After thorough review of the evidence above, the Board finds that service connection for pterygium of the left eye is warranted.  As noted above, the competent and credible lay evidence of record reflect that the Veteran was exposed to sunlight for extended periods of time during his second period of service and was treated with eye drops for eye irritation.  See Layno and Jandreau, supra.  In addition, the record contains a diagnosis of pterygium of the left eye, which has been attributed to in-service sun exposure.  See VA Examination dated December 2015.  Thus, service connection for pterygium of the left eye is warranted.  

However, the evidence of record does not warrant service connection an eye disability other than pterygium of the left eye.  While the Veteran was exposed to sunlight during his period of service, there is no competent positive nexus of record.  The VA examination provides a negative nexus and attributed the Veteran's bilateral macular degeneration to other factors, such as age.  While the Veteran contends that his macular degeneration is related to his sun exposure, as a lay person, the Veteran is unable to provide a competent nexus opinion.  See Jandreau, supra.  Thus, this lay evidence is afforded little probative value as to etiology of the Veteran's eye disability.  However, there is no reliable evidence linking the Veteran's bilateral macular degeneration to his period of service.  


ORDER

Entitlement to service connection for pterygium of the left eye is granted.

Entitlement to service connection for an eye disability other than pterygium of the left eye is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


